


--------------------------------------------------------------------------------

FRENCH ADDENDUM
TO BECTON DICKINSON AND COMPANY 2004 EMPLOYEE AND DIRECTOR EQUITY-BASED
COMPENSATION PLAN

--------------------------------------------------------------------------------





1.
Purpose



This Addendum, dated as of January 21, 2019, modifies the terms and conditions
of the Becton Dickinson and Company (the “Company”) 2004 Employee And Director
Equity-Based Compensation Plan, as amended and restated as of January 26, 2016
(the “Plan), with respect to the Awards which are intended to be Restricted
Stock Units (hereafter “RSU”) and Performance Units (hereafter “PSU”). Other
types of Awards under the Plan are not governed by, and will not be granted
under, this Addendum.


The terms and conditions of this Addendum modify the Plan as provided below as
they relate to Awards made under this Addendum. They are to be read in
conjunction with the Plan and the applicable Award Agreement. In the event of
any conflict between the terms and conditions of this Addendum and the Plan, the
provisions of this Addendum shall prevail with respect to grants made hereunder.
Capitalized terms used herein that are not otherwise defined shall have the same
meaning as in the Plan.


The purpose of this Addendum is to ensure that Awards granted under this
Addendum are in conformity with applicable legislation, with the meaning of:


•
Articles L.225-197-1 to L.225-197-6 of the French Commercial Code for legal
purposes;

•
Article 80 quaterdecies of the French General Tax Code for tax purposes; and,

•
Articles L.241-1, L.137-13 and L.137-14 of the French Social Security Code for
social security purposes.



2.
Definitions



For purposes of this Addendum:


2.1.
“Affiliate” means companies of which at least fifty-percent (50%) of the equity
or voting rights are held, directly or indirectly, by the Company.



2.2.
“Performance Unit” means an Award defined in Section 2(v) of the Plan that is
subject to a risk of forfeiture during the vesting period of the Award, as
determined by the Committee. This Award may not be payable in cash pursuant to
this Addendum.



2.3.
“Restricted Stock Unit” means an Award defined in Section 2(x) of the Plan that
is subject to a risk of forfeiture during the vesting period of the Award, as
determined by the Committee.



2.
Eligibility



3.1
Notwithstanding anything in the Plan to the contrary, individuals who are
eligible to be granted Awards under this Addendum shall consist exclusively of
employees with a valid employment contract (“contrat de travail”) at grant with,
and/or who are corporate officers (with or without an employment contract), such
as listed below, of, the Company or of an Affiliate established under the laws
of France (a “French Affiliate”):



-    “Président du Conseil d’Administration” (Chairman of the Board);
-    “Directeur Général” (Managing Director) ;
-    “Directeurs Généraux Délégués“ (Delegated Managing Directors) ;
-    Members of the “Directoire” (Executive Directors);
-    “Gérant” of a “Société par Actions” (“Manager of a Joint Stock Company”);
-    “Président" (if a private individual) d’une Société par Actions
Simplifiée”.







--------------------------------------------------------------------------------






For the avoidance of doubt, officers and directors of the Company, or of a
French Affiliate(s), are eligible to be granted Awards under this Addendum if
they have a valid employment contract with one of these entities, or if they are
one of the corporate officers listed above. No Award can be granted under this
Addendum to non-employee members of the “Conseil d’Administration” (the board of
directors) of a French Affiliate, or any consultants and advisors.


3.2
In addition, an Award may not be made under this Addendum to employees and/or
corporate officers holding more that 10% of the issued share capital in the
Company or who, after having received Shares under an Award granted hereunder,
would hold more than 10% of the issued share capital in the Company.



3.3
Participants with an Award not granted under this Addendum (either prior to or
after the date of this Addendum) may also be covered by this Addendum, provided
that the Committee amends the terms of such Award to comply with the terms of
this Addendum prior to the vesting of the Award. In this case, an amended Award
Agreement will be sent to the Participants within three (3) months following
such amendment.



3.
Administration



No modification can be made to this Addendum that would adversely affect the
rights of a Participant under Awards issued under this Addendum, or which is in
contradiction to the French Commercial Code and French Tax Code provisions,
without the consent of the Participant, unless the modification is the result of
a new law or regulation or any other legal obligation applicable to the Company
or any Affiliate.


The terms of this Addendum shall be interpreted by the Committee in accordance
with the relevant provisions set forth by French tax and social laws, as well as
the regulations issued by the French tax and social administrations.


4.
Shares available for Awards



5.1.
Notwithstanding the provisions of the Plan to the contrary, the total number of
Shares that may be granted to the Participants under this Addendum shall not
exceed 10% of the Company’s share capital at grant. Outstanding unvested Awards
issued under the Plan shall be treated as outstanding Shares in order to
determine the threshold of 10% of the Company’s share capital.



5.2.
Awards under this Addendum will be settled only by delivery of Shares to the
Participants. Shares of the Company to be delivered under this Addendum may be
treasury shares or newly issued shares.



For Awards to be settled by the issuance of treasury shares, the shares shall
have been repurchased by the Company at least one day before the applicable
Vesting Date.


Shares acquired by the Participant as a result of the vesting of the Award
issued under this Addendum shall be maintained in an account in the name of the
Participant with the Company, a broker or in such other manner as the Company
may otherwise determine to ensure compliance with applicable law. A Participant
shall have the voting and dividends rights with respect to the Shares as of the
date the Participant becomes the owner of such Shares.


5.3.
In connection with any adjustment under Section 5(e) of the Plan, the Committee
shall take all the necessary steps to determine the impact of such adjustment on
the income tax and social security treatment of Awards made to Participants
under this Addendum and whenever possible, to maintain the tax and social
security treatment of the Awards; provided, that nothing herein shall prevent
the Committee from making any such adjustment. The Committee shall inform such
Participants of any such adjustment.






--------------------------------------------------------------------------------








5.
Restricted Stock Units



6.1.
With respect to RSUs granted to Participants in France under this Addendum, the
vesting schedule determined by the Committee, as mentioned in the Award
Agreement, is applicable to the Awards governed by this Addendum. Unless the
Committee decides otherwise, such vesting period shall be not less than two (2)
years de minimis, as defined in Section L.225-197-1 of the French Commercial
Code.



6.1.
In the event the vesting schedule or an accelerated vesting of an RSU would
result in the vesting of the Award (in whole or in part) after the first
anniversary of the grant date (the “Minimum Vesting Period”), but prior to the
second anniversary of the grant date, a mandatory Share Sale Restriction Period
(as defined below) of a minimum one (1) year shall apply to the Shares received
upon vesting, as described below. The applicability of the Share Sale
Restriction Period will be indicated in the Award Agreement.

 
6.2.
Notwithstanding any provisions of the Plan to the contrary, unless an Award of
RSUs (i) vests after the second anniversary of the grant date or (ii) vests
after the Minimum Vesting Period (except in case of a Participant death or
disability of second (2nd) or third (3rd) category as defined as per Article
L.341-4 of the French Social Security Code) and the Shares distributed upon
vesting are subject to the Share Sale Restriction Period provided by the French
Commercial Code and the Award Agreement, the Award shall be considered as
non-qualified for French income tax and social security purposes.



6.3.
(i)    If an Award granted under this Addendum vests, in whole or in part, as
determined in the Award Agreement, after the Minimum Vesting Period but prior to
the second anniversary of the grant date, Shares acquired pursuant to the Award
shall be subject to a minimum of one (1) year Share Sale Restriction starting
from the vesting date (the “Share Sale Restriction Period”), during which the
Shares may not be sold other than in the circumstances set out in paragraph
(iii) below. If the Participant ceases employment with the Company, or any
Affiliate, at any time after such vesting, the Shares acquired shall nonetheless
not be freely transferable before the expiration of the Share Sale Restriction
Period.



(ii)    At the end of the above Share Sale Restriction Period (if applicable) or
at the end of the Vesting Period (if no Share Sale Restriction Period is
applicable), the Shares shall not be sold if doing so would violate any rule
that prohibits trading while aware of material non-public information of the
Securities and Exchange Commission (SEC) or the “Autorité des Marchés
Financiers” (AMF), or any relevant securities law.


(iii)     Notwithstanding any provision of the Plan to the contrary, in the
event of the Participant’s death during the Share Sale Restriction Period, the
person or persons to whom the Shares are transferred by will or in accordance
with the laws of descent and distribution shall not be subject to the Share Sale
Restriction Period, the Shares being freely transferable upon the Participant’s
death.


(iv)    If the Participant ceases employment with the Company or any
Affiliate(s) due to Disability within the 2nd and 3rd categories as defined as
per Article L.341-4 of the French Social Security Code during the Share Sale
Restriction Period, the Share Sale Restriction Period shall be accelerated and
deemed to have lapsed. Such provisions shall not constitute a disqualified event
for French income tax and social security.
 
7.
Performance Units



7.1.
Notwithstanding any provisions of the Plan and this Addendum to the contrary, in
case of the Participant’s death, an Award of Performance Units granted under
this Addendum shall vest in full, and the person or persons to whom the Shares
are transferred by will or in accordance with the laws of descent and
distribution shall be entitled to request the Shares underlying the Performance
Units within six (6) months following such death.



7.2.
Notwithstanding any provisions to the contrary, in the event of an accelerated
vesting provided by the Plan (except in case of a Participant death or
Disability), Awards that do not comply with the Minimum Vesting Period and Share
Sale Restriction Period (if applicable) provided by the French Commercial Code
and the Award Agreement shall be considered as non-qualified for French income
tax and social security purposes.



7.3.
Notwithstanding any provision of the Plan to the contrary, the Shares received
upon vesting of an Award of Performance Units shall not be sold if doing so
would violate any rule that prohibits trading while aware of material non-public
information of the Securities and Exchange Commission (SEC) or the “Autorité des
Marchés Financiers” (AMF), or any relevant securities law.








--------------------------------------------------------------------------------




8.
General Provisions Applicable to Awards



8.1.
RSUs and Performance Units granted under the Addendum are granted for no cash
consideration.

8.2.
A Participant granted an RSU or Performance Unit Award under this Addendum shall
have no shareholder rights, including the right to vote or to receive dividends,
until such Award is duly vested and the legal ownership of shares is transferred
to the Participant.



8.3.
Upon occurrence of a Change of Control, the provisions of the Plan and the
applicable Award Agreement shall apply to French participants. In such event,
the Committee, in its discretion, may authorize the acceleration of the vesting
date of an Award granted hereunder and/or the cancellation of the Share Sale
Restriction Period. However, when a tax favorable treatment may be available
further to French legislation (article 80 quaterdecies of the French Tax Code),
the Committee, in its discretion, may give the choice to French Participants.



In the event the Company exchange Shares for other securities (but for no cash
consideration) pursuant to applicable French legal and tax rules and notably,
article L.225-197-1 § III of the French Commercial Code, then the provisions of
the Plan as well as the periods of vesting and Share Sale Restriction (if
applicable) will remain applicable to shares or rights received in exchange.




9.
Miscellaneous



9.1
Notwithstanding any provision of the Plan or this Addendum to the contrary, no
Shares issued pursuant to an Award granted under this Addendum may be sold prior
to the lapse of the Share Sale Restriction Period to satisfy any social security
or tax withholding due for such Awards.



The Company or its Affiliates shall have the right to require payment from a
Participant to cover any applicable withholding or other employment taxes due
with respect to Awards granted hereunder or shall have the right to deduct any
applicable withholding or other employment taxes due from other compensation
income paid to the Participant.


The employer is responsible for withholding employees’ social security charges
in the event that they are due. However, the Participants remain responsible for
bearing the costs of employees’ social security charges.


9.2
The adoption of this Addendum shall not confer upon any Participants, or any
employee of a French Affiliate, any employment rights and shall not be construed
as a part of any employment contracts that a French Affiliate has with its
employees or create any employment relationship with the Company.








